Per Curiam:

In a petition for rehearing it is urged that no attention was given to the claim that the court erred in overruling the objection to the admission in evidence of the Reed tax deed. ' The appellee stated in his brief that no objection of any kind was made to the introduction of the deed, and this challenge was not answered or met by appellant. However, we have reexamined the deed and are unable to discover anything that would make-it void on its face. The particular objection urged is that the land was not sold in separate tracts; but there is no presumption that lots 1 and 2, in block 15, are not contiguous; and, as has been held in numerous cases, if they adjoin and are compact in form and are used and occupied as a single tract they may be listed and valued together and may be sold at tax sale for a single consideration. (Dodge v. Emmons, 34 Kan. 732, 9 Pac. 951; Edwards v. Sims, 40 Kan. 235, 241, 19 Pac. 710; Nagle v. Tieperman, 74 Kan. 32, 55, 85 Pac. 941; Cross v. Herman, 74 Kan. 554, 87 Pac. 686; Carson v. Platt, 76 Kan. 636, 92 Pac. 705; Gibson v. Larabee, 77 Kan. 243, 94 Pac. 216.)
The deed being five years old, it will be presumed that lots 1 and 2, in block 15, in the town of Minneola, were used and occupied as a single tract; and likewise as to lots 23 and 24 in the same block. The deed was properly admitted in evidence. The former judgment is adhered to.